Citation Nr: 9922401	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  98-01 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
attorney-at-law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to October 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO denied service connection for 
PTSD and decided that new and material evidence had not been 
submitted to reopen a claim for service connection for a low 
back disorder.  The issue of service connection for PTSD is 
remanded to the RO as discussed below.


FINDINGS OF FACT

1.  In a March 1997 decision, the Board denied service 
connection for a low back disorder.  

2.  The evidence received subsequent to March 1997 regarding 
a claim for service connection for a low back disorder, by 
itself or in connection with evidence previously assembled, 
is not so significant that it must be considered in order to 
fairly decide the merits of the claims.


CONCLUSIONS OF LAW

1.  The Board's March 1997 decision denying service 
connection for a low back disorder is final.  38 U.S.C.A. 
§ 7104(b) (West 1991).

2.  The evidence received subsequent to the Board's March 
1997 decision is not new and material, and does not serve to 
reopen the veteran's claim for service connection for a low 
back disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110,1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1998).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

In a March 1997 decision, the Board denied service connection 
for a low back disorder.  This decision is final.  38 C.F.R. 
§ 20.1100 (1998).  The question presently before the Board is 
limited to whether the veteran has submitted new and material 
evidence to reopen his previously denied claim.  To reopen a 
finally denied claim, a veteran must submit new and material 
evidence.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§ 3.104 (1998).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

In this case, as previously discussed, the Board denied 
service connection for a low back disorder in a March 1997 
decision.  In making its decision, the Board concluded that 
the record did not show that the veteran had a low back 
condition that was incurred in or aggravated by active 
service. 

The evidence received since the March 1997 Board decision 
includes a handwritten list from the veteran of units and 
activities occurring in Vietnam, inservice duty officer log 
reports (DA Form 1594), a January 1998 letter from the 
veteran's attorney, VA inpatient treatment records from June 
1998 and November 1997, a September 1998 VA examination, a 
listing -- presumably from the Vietnam War Memorial -- of war 
casualties with two veteran's names highlighted, an October 
1998 statement from the veteran, VA outpatient treatment 
records from January 1997 to August 1998, and the transcript 
from the August 1997 RO hearing.  The Board finds that while 
this evidence may be considered new, none of it is material 
to the veteran's claim in that none provides any evidence of 
a nexus between the veteran's current complaints of low back 
pain and an inservice back injury.  

The handwritten list of units and Vietnam activities, the DA 
Form 1594's and the Vietnam War Memorial casualty list are 
new in that they have not been reviewed previously.  However, 
they are not material to the veteran's low back disorder 
claim as they pertain to his PTSD claim and make no reference 
to a low back condition.   

The June 1998 and November 1997 VA inpatient treatment 
records, the September 1998 VA examination, and VA outpatient 
treatment records from January 1997 to August 1998 are also 
new but not material to the veteran's claim.  A review of 
these records finds no evidence of treatment of a low back 
condition or even an examination or assessment of the 
condition.  While the Board does not dispute that the veteran 
complains of current low back pain, these records do not 
provide the necessary causal connection from a medical 
authority that his current low back problems are related to 
service.  

The Board also considers the transcript from the veteran's 
August 1997 RO hearing.  During this hearing, the veteran 
testified that during active service he was rear ended by a 
van in a motor vehicle accident, causing low back pain.  He 
stated that his low back pain continued through the rest of 
his service, but that he received no treatment for his back 
for the first 5 to 6 years following service discharge.  He 
also explained that he first received post-service treatment 
for his back condition in 1981, following another motor 
vehicle accident.  He further stated that he was in another 
motor vehicle accident in 1986.  In some respects, this 
testimony is similar to that given in March 1995 and is, 
therefore, redundant and not new.  To the extent that the 
testimony contains new information, the Board does not find 
this evidence to be material to the veteran's claim because 
it is not evidence from a competent medical authority that 
the veteran's current low back problems are the result of the 
inservice automobile accident.  The veteran's representative 
confirms this shortcoming in the veteran's claim when, as 
part of the January 1998 letter to VA that was accepted in 
lieu of a VA Form 9, the representative stated that no 
medical evidence from a doctor has been submitted to support 
the new and material evidence claim, and that "the veteran 
hopefully will submit same in the very near future."  The 
Board finds that this new evidence is not material to the 
veteran's case because it does not provide evidence that a 
present back disability is related to any low back injury 
incurred or aggravated during his active service.  

As none of the evidence added to the record since the Board's 
March 1997 decision, either by itself or in the context of 
all the evidence, both old and new, provides evidence of a 
nexus between any back injury during service and any current 
low back disability, the Board concludes the additional 
evidence does not constitute new and material evidence 
sufficient to reopen the claim for service connection for a 
low back disorder.  Therefore, the March 1997 decision 
remains final, and the claim is not reopened.

VA has a duty under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the new and material evidence needed to complete 
his claim for benefits.  Graves v. Brown, 8 Vet. App. 522, 
525 (1995).  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Here, the RO fulfilled this obligation in its rating 
decision and the statement of the case, which explained that 
new and material evidence was needed to reopen the claim, and 
indicated what would constitute such evidence.  Furthermore, 
by this decision, the Board informs the veteran of the type 
of new and material evidence needed to reopen his claim.


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for a low back disorder.  The 
benefits sought on appeal regarding this claim remain denied.



REMAND 

The Board has reviewed the records and finds that additional 
development is necessary before appellate action may be 
completed on the veteran's PTSD claim.  In particular, the 
Board notes that the veteran testified in his hearing before 
the undersigned member of the Board as to the existence of 
stressors - including the purported killing of his First 
Sergeant by members of his unit, the drowning of two friends 
in a truck following a bridge collapse, the truck accident in 
which he hit a Vietnamese girl, and the swimming incident in 
which he almost drowned.   He also testified about the units 
to which he was assigned, and the duties he performed while 
on active service.  He has further provided written 
information concerning these experiences in a voluminous hand 
written letter that is in evidence.  However, the Board is 
mindful of the fact that service connection for PTSD 
requires, among other things, credible supporting evidence 
that the claimed inservice stressor actually occurred.  See 
38 C.F.R. § 3.304(f).  Unless the stressors are combat 
related, the veteran's account is not sufficient to satisfy 
this PTSD service connection element.  See Cohen v. Brown, 10 
Vet. App. 128, 142-150 (1997). 

The Board notes that the veteran's service records indicate 
that he worked in food services and as a construction machine 
operator, with no specific documented evidence of combat 
service or combat citations and awards.  The Board further 
notes that the veteran testified at his RO hearing that his 
inservice stressors did not include personally seeing any 
dead bodies.  In reviewing the evidence regarding the 
stressors described previously, the Board finds no indication 
that they are combat-related stressors.  The evidence 
suggests that the stressors consist of motor vehicle and 
swimming accidents, along with acts of violence within his 
own unit.  Therefore, the veteran's testimony regarding these 
stressors requires credible supporting evidence that the 
claimed inservice stressors actually occurred.  Cohen, supra, 
at 147; 38 C.F.R. § 3.304(f) (1998).  

The Board notes that the veteran has submitted a substantial 
amount of information regarding his alleged stressors.  
However, the RO has not sought verification of any claimed 
stressors from the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) (formerly known as the U.S. Army & 
Joint Services Environmental Support Group (ESG)).  The 
veteran is advised that he must provide specific information 
concerning the events, dates, places, persons involved, and 
units involved for a meaningful search for, and verification 
of, information to be conducted.  The Board does note that, 
as part of his claim, the veteran has submitted into evidence 
a handwritten list of events, dates, units and personnel 
associated with his claimed stressors, which includes names 
of witnesses not previously disclosed.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to this claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following actions:

1.  The RO should seek verification of 
the stressors reported by the veteran.  
If necessary, the veteran should be 
requested to provide more specific 
information concerning the claimed 
stressors described previously.  
Information should be forwarded to the 
USASCRUR for verification of the events 
claimed as stressors by the veteran.  If 
the record does not contain adequate 
information to refer to the USASCRUR for 
stressor verification, the reason for the 
failure to refer the matter should be 
noted in the record. 

2.  The RO should review the claim for 
service connection for PTSD.  If the 
decision remains adverse to the appellant 
in any respect, he and his representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond thereto.  The case should 
thereafter be returned to the Board for 
further consideration, as warranted.

The veteran need take no action until he is so informed.  He 
may present additional evidence or argument while the case is 
in remand status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The purpose of this REMAND is to 
obtain additional evidence.  The Board intimates no opinion 
as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

